Exhibit 10.1

AMENDMENT NO. 2 TO

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

This Amendment No. 2 (this “Amendment”) to the Amended and Restated Executive
Employment Agreement effective August 13, 2014 (the “Employment Agreement”), by
and between Independence Contract Drilling, Inc., a Delaware corporation (“ICD”)
and Byron A. Dunn (“Executive”) is effective as of August 9, 2016.

WHEREAS, the Company and Executive desire to amend certain provisions of the
Employment Agreement relating to the covenant not to compete contained therein;
and

WHEREAS, Executive acknowledges that sufficient consideration has been provided
to Executive in consideration for the non-complete, including without
limitation, access to confidential information and participation in, and receipt
of equity awards under, the Company’s long-term incentive plans; and

WHEREAS, Executive acknowledges that the limitations contained in the covenant
not to compete, as amended, including time, geographic area and scope are
activity are reasonable and do not impose greater restrain than necessary to
protect the Company’s goodwill and other business interests;

NOW THEREFORE, In consideration of the mutual terms and agreement set forth
herein, the parties hereto agree as follows:

 

  1. Defined Terms. Capitalized terms not otherwise defined herein shall have
the meaning assigned thereto in the Employment Agreement;

 

  2. Amendment. As of the date of this Amendment, Section 7(c) of the Employment
Agreement is hereby amended and restated in its entirety as follows:

(a) Limited Covenant Not to Compete. In consideration of the provision of the
Confidential Information during the term of this Agreement and the stock
options, restricted stock awards and other compensation provided herein, if
Executive’s employment is terminated hereunder for any reason, Executive agrees
that during the period of time beginning on the Date of Termination and ending
on the twenty-four month anniversary of the Date of Termination (the
“Non-Compete Period) (provided, however, in the case of a termination of
employment deemed to be “in connection with a Change of Control” (as defined in
Section 6(b)(iv)), the Non-Compete Period shall be for a period beginning on the
Date of Termination and ending on the thirty-six month anniversary of the Date
of Termination):

(i) Executive shall not, directly or indirectly, for himself or others, own,
manage, operate, control or participate in the ownership, management, operation
or control of any business, whether in corporate, proprietorship or partnership
form or otherwise, that is engaged, directly or indirectly, in the United States
in the Restricted Business; provided, however, that the restrictions contained
herein shall not restrict the acquisition by Executive of less than 2% of the
outstanding capital stock of any publicly traded company engaged in a Restricted
Business or Executive from being employed by an entity in which the majority of
such entity’s revenues on



--------------------------------------------------------------------------------

a consolidated basis determined in accordance with generally accepted accounting
principles are from activities and businesses that do not constitute a
Restricted Business; and

Executive shall not, directly or indirectly (other than in the performance of
Executive’s duties under this Agreement) (A) solicit any individual, who, at the
time of time of such solicitation is an executive of the Company or its
affiliates, to leave such employment or hire, employ or otherwise engage any
such individual (other than employees of the Company or its affiliates who
respond to general advertisements for employment in newspapers or other
periodicals of general circulation (including trade journals)), or (B) cause,
induce or encourage any actual or prospective client, customer, supplier,
landlord, lessor or licensor of the Company or its affiliates to terminate or
modify any such actual or prospective contractual relationship that exists on
the Date of Termination.”

All other provisions of the Employment Agreement, shall remain unchanged, except
as amended hereby and by Amendment No. 1 thereto dated February 11, 2016, and
all future references to the Employment Agreement, shall refer to the Employment
Agreement, as amended by this Amendment.

Dated Effective: August 9, 2016

 

INDEPENDENCE CONTRACT DRILLING, INC. By /s/ Philip A. Choyce Name: Philip A.
Choyce Title: EVP & CFO EXECUTIVE /s/ Byron A. Dunn Byron A. Dunn